EXAMINER’S COMMENT


Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

2.  Claims 1, 7, 10, 13-15, 17, and 42 are currently pending, and are allowed herein.


Information Disclosure Statement
The information disclosure statement filed on 12/14/2020 has been fully considered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the instant invention are directed to a chimeric antigen receptor (CAR) comprising an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain, wherein the costimulatory signaling region consists essentially of a CD28 signaling domain, a CD137 signaling domain, and a CD27 signaling domain, wherein the antigen binding domain is an scFV, wherein the CAR further comprises a 2A peptide linker and an iCasp9 domain, and wherein the CAR is arranged as follows:
		scFv-CD28-CD137-CD27-CD3z-2A-iCasp9.

Chimeric antigen receptors are well-known in the art, as evidenced by June et al (WO2013/126729, of record) and Gottschalk et al (WO2012/058460, of record).  June teaches CARs which comprise an antigen-binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain, and therefore represents the closest prior art.  June teaches that the costimulatory signaling domain can be selected from a group which includes CD27, CD28, and 4-1BB (CD137), and any combination thereof.  June also teaches that domains from other costimulatory molecules, including OX40, 
Similarly, Gottschalk teaches CAR molecules which comprise CD3 zeta and other costimulatory molecules, including CD28 and CD137, and teaches that the presence of at least two or more signaling domains fused together results in additive or synergistic effects (Gottschalk at paragraph 0027).
In the office action mailed on 9/28/2020, the Examiner found that it would have been obvious to create a CAR comprising an antigen-binding domain, a transmembrane domain, a CD3 zeta signaling domain, and a costimulatory domain comprising signaling domains from CD28, CD27, and CD137.  In view of the teachings of June and Gottschalk, it was argued that one of ordinary skill could have selected CD28, CD27, and CD137 signaling domains from among the limited number of predictable possibilities taught by June, and Gottschalk would have provided a reasonable expectation that the presence of more than one signaling domain would be advantageous.
However, independent claim 14 recites a specific arrangement of the components of the claimed CAR.  Although June teaches that CARs can comprise an antigen binding domain, a transmembrane domain, a CD3 zeta domain, and a costimulatory domain which can be CD28, CD27, or CD137, it does not teach that the CAR should be arranged in any particular order, and in particular provides no teaching or suggestion as to the specific order of the CD28, CD137, and CD27 signaling domains.  Gottschalk also does not teach or suggest this specific order, and a search of the relevant art did not uncover any additional references which teach or suggest this specific CAR conformation.
Accordingly, the Examiner finds that the specifically recited CAR arrangement recited in independent claim 14 is not taught or suggested by the relevant prior art, and furthermore, one of ordinary skill would have required more than simple optimization to arrive at this specific arrangement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin MacDonald on 2/12/2021.

The application has been amended as follows: 

	In the claims:
	Please amend claim 7 to read:  “The CAR of claim 14, wherein the antigen binding domain binds to a tumor antigen, wherein the tumor antigen is selected from the group consisting of CD19, CD20, CD22, ROR1, mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, NY-ESO-1 TCR, and MAGE A3 TCR, or any combination thereof.”


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646